1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10   RAUL ARELLANO,                                    Case No.: 15cv2300-AJB-LL
                                      Plaintiff,
11
     v.                                                REPORT AND RECOMMENDATION
12                                                     FOR ORDER: (1) GRANTING
13   R. OLSON,                                         DEFENDANT’S MOTION FOR
                                   Defendant.          SUMMARY JUDGMENT; AND (2)
14                                                     DISMISSING PLAINTIFF’S SECOND
15                                                     AMENDED COMPLAINT WITHOUT
                                                       PREJUDICE
16
17                                                     [ECF No. 57]
18
19        This Report and Recommendation is submitted to United States District Judge
20   Anthony J. Battaglia pursuant to 28 U.S.C. § 636(b) and Civil Local Rule 72.1(c) of the
21   United States District Court for the Southern District of California. Currently before the
22   Court are Defendant’s Motion for Summary Judgment [ECF No. 57 (“Mot.”)], Plaintiff’s
23   Opposition [ECF No. 61 (“Opp,”)], Defendants’ Reply [ECF No. 63 (“Reply”)], and
24   Plaintiff’s Sur-Reply [ECF No. 67 (“Sur-Reply”)]. For the following reasons, the Court
25   RECOMMENDS Defendant’s Motion for Summary Judgment be GRANTED.
26                             PROCEDURAL BACKGROUND
27        On October 13, 2015, Plaintiff Raul Arellano, a state prisoner proceeding pro se
28   commenced this action under the Civil Rights Act, 42 U.S.C. § 1983. ECF No. 1. On

                                                   1
                                                                              15cv2300-AJB-LL
1    October 13, 2015 and November 24, 2015, Plaintiff filed certified copies of his inmate trust
2    account statements which the Court liberally construed as a request to proceed in forma
3    pauperis (“IFP”). ECF Nos. 2, 3.
4         On February 3, 2016, the Court granted Plaintiff IFP status and sua sponte dismissed
5    Plaintiff’s Complaint for failing to state a claim upon which relief may be granted. See
6    ECF No. 4.
7         On March 21, 2016, Plaintiff filed a First Amended Complaint. ECF No. 9. On May
8    2, 2016, the Court dismissed Plaintiff’s First Amended Complaint again for failing to state
9    a claim upon which relief may be granted. See ECF No. 10.
10        On July 22, 2016, Plaintiff filed a Second Amended Complaint. ECF No. 17. On
11   August 22, 2016, the Court dismissed Plaintiff’s Second Amended Complaint for failing
12   to state a claim upon which relief may be granted without leave to amend.
13        On December 1, 2016, Plaintiff appealed the Court’s Order to the United States Court
14   of Appeals for the Ninth Circuit. ECF No. 24. On February 20, 2018, the Ninth Circuit
15   affirmed the Court’s Order with the exception of Plaintiff’s retaliation claim against
16   Defendant Olson. ECF No. 37 at 4-5.
17        On January 24, 2019, Defendant filed a Motion for Summary Judgment and the Court
18   issued a Klingele Notice and Scheduling Order. ECF Nos. 57, 58. On March 21, 2019,
19   Plaintiff filed a Response to Defendant’s Motion for Summary Judgment. ECF No. 61. On
20   April 2, 2019, Defendant filed a Reply. ECF No. 63. On April 5, 2019, Plaintiff submitted
21   a Sur-Reply that was received by the Court on April 9, 2019 and accepted on discrepancy
22   on April 11, 2019. ECF Nos. 66, 67.
23                                 FACTUAL BACKGROUND
24   I.    Debits to Plaintiff’s Inmate Trust Account
25         This action arises out of events occurring on or about January through December
26   2014 at R.J. Donovan Correctional Facility (“RJD”) in San Diego, California.
27         On January 2, 2014, fifty dollars was deposited into Plaintiff’s inmate trust account
28   and twenty-two dollars and fifty cents in copy charges were deducted. ECF No. 57-3 at 6.
                                                  2
                                                                                15cv2300-AJB-LL
 1   On February 16, 2014, another fifty dollars was deposited into Plaintiff’s account and
 2   twenty-two dollars and fifty cents in copy charges was again deducted. Id. On March 25,
 3   2014, sixty dollars was deposited into Plaintiff’s account and twenty-seven dollars in copy
 4   charges was deducted. Id. at 6-7. Plaintiff alleges the copy charges were improperly debited
 5   from his account because he was indigent at the time they were made. ECF No. 17 at 15.
 6   II.   Plaintiff’s First Grievance (Number 14-1338)
 7         On April 1, 2014, Plaintiff submitted grievance number 14-1388, asserting that the
 8   January 2, February 15, and March 25, 2014 copy charge debited from his account were
 9   improper because the charges had been made when he was indigent. ECF No. 57-3 at 12.
10         On April 17, 2014, Defendant—an appeals coordinator at RJD during the relevant
11   time period—rejected Plaintiff’s grievance at a first level of review on the grounds that the
12   appeal involved “multiple issues that do not derive from a single event, or are not directly
13   related and cannot be reasonably addressed in a single response” and directed Plaintiff to
14   “delete the allegations of the occurrences which took place more than 30 days prior to the
15   date you submitted this appeal[.]” ECF No. 57-3 at 17.
16 III.    Plaintiff’s Second Grievance (Number 14-1491)
17         On April 17, 2014, Plaintiff submitted a new grievance numbered 14-1491. ECF No.
18   61 at 33-34. In his second grievance, Plaintiff again asserted the January 2, February 15,
19   and March 25, 2014 copy charges were improperly debited from his account. Id. at 33. In
20   addressing the rejection of his first grievance, Plaintiff argued that: (1) the three copy
21   charge debits should be addressed in a single grievance; and (2) he should not have been
22   time-barred from asserting his claims on the January 2 and February 15, 2014 copy charges
23   (despite the thirty-day limit for filing grievances) because he had only received notice of
24   these charges after requesting a copy of his trust account report—which he allegedly
25   received sometime in the thirty days prior to submitting his first grievance. Id. at 33-34.
26         On April 25, 2014, Defendant rejected Plaintiff’s second grievance at a first level of
27   review on the grounds that: (1) the “appeal issue” was “obscured by pointless verbiage, or
28   voluminous unrelated documentation” so that the issue under review could not be
                                                   3
                                                                                 15cv2300-AJB-LL
1    identified; and (2) the appeal involved “multiple issues” and directed Plaintiff to delete the
2    allegations of occurrences taking place more than thirty days prior to the date the appeal
3    was submitted. Id. at 24-25.
4    IV.    Cancellation of Plaintiff’s First and Second Grievances (Numbers 14-1339 and
5           14-1491)
6           On May 7, 2014, Plaintiff’s first and second grievances (numbers 14-1338 and 14-
7    1491) were canceled by Defendant on the grounds that Plaintiff was “previously instructed
8    twice to delete allegations” taking place more than thirty days prior to the date the appeal
9    was submitted. Id. at 27.
10   V.     Plaintiff’s Third Grievance (Number 14-1742)
11          On May 8, 2014, Plaintiff submitted a new grievance numbered 14-1742 regarding
12   the cancellation of his first and second grievances (14-1339 and 14-1491). Id. at 29.
13   Plaintiff reiterated his claims directed to the copy charges and explained his reasoning for
14   filing a single grievance on all three copy charges:
15                Because if I appealed them separately you guys were going to
16                denied them base that the 2 issues were from dates over 30 days.
                  So what I did was file the 1491 [second grievance] alleging to
17                take my 3 issues together in one 602 because although my other
18                2 issues were from dates over the 30 day limitation to appeal it
                  still should not be bar because I got to find out the error of such
19                money been i[l]legally withdrawn about the same date of the only
20                1 issue you guys were accepting that occurred within the 30 days.
21
     Id. at 31.
22
            In his third grievance, Plaintiff requested review of the cancellation of his first and
23
     second grievances and clarification regarding when the thirty-day limitation began: “Is it
24
     when the money got taken out, or when I receive knowledge of the money be[ing] taken
25
     out?” Id.
26
     ///
27
     ///
28

                                                   4
                                                                                  15cv2300-AJB-LL
1          a.     First Level Review of Plaintiff’s Third Grievance
2          On May 13, 2014, Plaintiff’s third grievance was rejected by Defendant at the first
3    level of review on the grounds that the appeal involved “multiple issues.” Id. at 34. In the
4    appeal, Defendant advised Plaintiff he could “only appeal one cancelled appeal at a time.”
5    Id.
6          b.     Second Level Review of Plaintiff’s Third Grievance
7          On June 19, 2014, Plaintiff’s third grievance was rejected by Warden K.A. Seibel at
8    the second level of review on the grounds that Plaintiff “acknowledge[d] he combined
9    multiple issues in the cancelled appeal and refused to separate them” and Plaintiff failed to
10   comply with previous instructions to correct the appeal. Id. at 37.
11         c.     Interview with R. Olson
12         On June 19, 2014, Plaintiff was interviewed by Defendant Olson regarding his third
13   grievance. ECF No. 57-3 at 36. In Plaintiff’s Second Amended Complaint, Plaintiff alleges
14   that during the interview, he told Defendant Olson: (1) he hadn’t made any copies on the
15   days that he had been charged; (2) even if he had, he should not have been charged for
16   these copies because he was indigent at the time the copies were made; and that (3) all of
17   the events were directly related and could be addressed in a single grievance requiring a
18   single response. ECF No. 17 at 12.
19         Plaintiff alleges Defendant agreed Plaintiff was “right about no need to address[]
20   each transaction on separate grievances” but that: (1) Defendant still needed to deny the
21   request because it would look bad to reverse course; (2) Plaintiff would never win the
22   appeal because Defendant framed the facts in his “best interests”; (3) Defendant told
23   Plaintiff that “an inmate [] don’t got nothing coming; (4) Defendant told Plaintiff that
24   Plaintiff had filed too many grievances making Defendant work too much. Id. at 12-13.
25         Plaintiff alleges that Defendant’s actions were “basically retaliation for filing
26   grievances.” Id. at 13.
27   ///
28   ///
                                                  5
                                                                                 15cv2300-AJB-LL
1          d.     Third Level Review of Plaintiff’s Third Grievance
2          On December 9, 2014, Plaintiff’s third grievance was rejected by Captain G. Murphy
3    at the third level of review, who found the cancellation of Plaintiff’s first and second
4    grievances “was appropriate as the appellant failed to follow the directions of the appeals
5    office and continued to resubmit the rejected appeal.” ECF No. 57-3 at 39.
6                                            ANALYSIS
7     I.   Exhaustion
8          Defendant moves for summary judgment on the basis that Plaintiff failed to exhaust
9    his administrative remedies with respect to his retaliation claim against Defendant.
10         A.     Legal Standard
11                a.     The Prison Litigation Reform Act
12         The Prison Litigation Reform Act (“PLRA”) of 1995 provides that:
13
                  No action shall be brought with respect to prison conditions
14                under section 1983 of this title, or any other Federal law, by a
15                prisoner confined in any jail, prison, or other correctional facility
                  until such administrative remedies as are available, are
16                exhausted.
17
     42 U.S.C. § 1997(a).
18
           Exhaustion is a mandatory prerequisite to filing suit in federal court. Jones v. Bock,
19
     549 U.S. 199, 211 (2007) (“There is no question that exhaustion is mandatory under the
20
     PLRA and that unexhausted claims cannot be brought in court.”); Woodford v. Ngo, 548
21
     U.S. 81, 85 (2006) (“Exhaustion is no longer left to the discretion of the district court, but
22
     is mandatory.”).
23
           In the Ninth Circuit, a motion for summary judgment is generally the appropriate
24
     vehicle for raising the plaintiff’s failure to exhaust administrative remedies. Albino v. Baca,
25
     747 F.3d 1162, 1170-71 (9th Cir. 2014). The burden is on the defendant to prove that there
26
     was an available administrative remedy that the plaintiff failed to exhaust. Id. at 1172. If
27
     the defendant meets that burden, “the burden shifts to the prisoner to come forward with
28

                                                   6
                                                                                   15cv2300-AJB-LL
1    evidence showing that there is something in his particular case that made the existing and
2    generally available administrative remedies effectively unavailable to him.” Id. The
3    ultimate burden of proof remains with defendants, however. Id. at 1172. “If material facts
4    are disputed, summary judgment should be denied, and the district judge rather than a jury
5    should determine the facts.” Id. at 1166.
6           “[T]o properly exhaust administrative remedies prisoners must ‘complete the
7    administrative review process in accordance with applicable procedural rules,’” defined by
8    the specific prison grievance process in question. Jones, 549 U.S. at 218 (quoting
9    Woodford, 548 U.S. at 88).
10                 b.    The CDCR’s Grievance Process
11          The California Department of Corrections and Rehabilitation (CDCR) provides its
12   prisoners the right to administratively appeal “any policy, decision, action, condition, or
13   omission by the department or its staff that the inmate or parolee can demonstrate as having
14   a material adverse effect upon his or her health, safety, or welfare.” 15 Cal. Code Regs. §
15   3084.1(a). The inmate appeals process is limited to three levels of review with provisions
16   allowing the first level to be bypassed under specific circumstances. See id. at § 3084.7. If
17   a prisoner is not satisfied with the response he receives at the first level of review, he may
18   submit his appeal to the second level of review, after which he may appeal to the third and
19   final level. Id.
20          The inmate may initiate litigation in federal court “only after the administrative
21   process ends and leaves his grievances unredressed.” Vaden v. Summerhill, 449 F.3d 1047,
22   1051 (9th Cir. 2006).
23          Under the CDCR’s regulations:
24
                   Administrative remedies shall not be considered exhausted
25                 relative to any new issue, information, or person later named by
26                 the appellant that was not included in the originally submitted
                   CDCR Form 602 (Rev. 08/09), Inmate/Parolee Appeal, which is
27                 incorporated by reference, and addressed through all required
28

                                                   7
                                                                                 15cv2300-AJB-LL
1                 levels of administrative review up to and including the third
                  level.
2
3    15 Cal. Code Regs. § 3084.1(b).
4          B.     Plaintiff Has Not Shown Administrative Remedies Were Effectively
                  Unavailable To Him
5
           In this case, the record shows Plaintiff did not exhaust his retaliation claim against
6
     Defendant before filing suit. While Plaintiff filed numerous grievances regarding the
7
     disputed debits to his prisoner trust account, none of these grievances contain allegations
8
     Defendant retaliated against him. Because Plaintiff’s allegations as to the disputed debits
9
     on his trust account are a separate and distinct issue from Defendant’s alleged retaliation
10
     against him, Plaintiff’s grievances cannot serve to exhaust Plaintiff’s retaliation claim. See
11
     15 Cal. Code Regs. § 3084.1(b) (“Administrative remedies shall not be considered
12
     exhausted relative to any new issue, information, or person later named by the appellant
13
     that was not included in the originally submitted CDCR Form 602[.]”). See also Sapp v.
14
     Kimbrell, 623 F.3d 813, 824 (9th Cir. 2010); Moore v. McDonald, 2015 U.S. Dist. LEXIS
15
     29329, at *20 (E.D. Cal. Mar. 10, 2015).
16
           In fact, Plaintiff does not dispute he failed to exhaust his retaliation claim. See ECF
17
     No. 61 at 16 (“My response is that my failure should be excused for several reasons . . . ”)
18
     (emphasis added). Instead, Plaintiff alleges he should be excused from this requirement
19
     because: (1) Defendant told him at the June 19, 2014 interview that Plaintiff would not get
20
     a response to this grievance; (2) Defendant told him that it would be better for Plaintiff not
21
     to file if he did not want to “get transferred, be put in the hole, or get hurt”; (3) Plaintiff
22
     was allegedly punched by an inmate for filing a grievance; and (4) Defendant misled
23
     Plaintiff by representing his retaliation claim would be considered exhausted once the
24
     grievances Plaintiff had already filed were resolved. See ECF No. 61 at 16-17.
25
           The PLRA does not require exhaustion “when circumstances render administrative
26
     remedies ‘effectively unavailable.’” Sapp, 623 F.3d at 822 (citing Nunez v. Duncan, 591
27
28

                                                   8
                                                                                  15cv2300-AJB-LL
1    F.3d 1217, 1226 (9th Cir. 2010)). To be available, a remedy must be “available ‘as a
2    practical matter’” and “‘capable of use[.]’” Albino, 747 F.3d at 1171 (citations omitted).
3          For example, an administrative remedy may be unavailable: (1) if “it operates as a
4    simple dead end — with officers unable or consistently unwilling to provide any relief to
5    aggrieved inmates”; (2) when it is “so opaque that it becomes, practically speaking,
6    incapable of use”; or (3) “when prison administrators thwart inmates from taking advantage
7    of a grievance process through machination, misrepresentation, or intimidation.” Ross v.
8    Blake, 578 U.S.    , 136 S. Ct. 1850, 1859-60 (2016).
9          In the present case, Plaintiff has not provided any admissible evidence demonstrating
10   his failure to exhaust should be excused. Instead, Plaintiff’s arguments on exhaustion are
11   solely in the form of unsworn statements made in his Opposition to Defendant’s Motion
12   for Summary Judgment. See Soto v. Unknown Sweetman, 882 F.3d 865, 872 (9th Cir.
13   2018) (finding pro se inmate’s unsworn responses to defendant’s motion for summary
14   judgment was not competent evidence—pro se inmates are not “entirely release[d] . . .
15   from any obligation to identify or submit some competent evidence[.]”); Estrella v.
16   Brandt, 682 F.2d 814, 819-20 (9th Cir. 1982) (on summary judgment, statements in legal
17   memoranda are not evidence and “do not create issues of fact capable of defeating an
18   otherwise valid summary judgment”); Harris v. Shelland, 2017 U.S. Dist. LEXIS 89178,
19   at *8 (S.D. Cal. June 9, 2017) (“[N]either an unverified complaint nor unsworn statements
20   made in the parties' briefs can be considered as evidence at this stage.”).1
21
22
23   1
       In his Sur-reply, Plaintiff attaches as Exhibit C a “declaration under oath” that Plaintiff
     alleges was meant to be included as the last page of his Opposition, but was left out by the
24
     librarian making copies at the law library. ECF No. 67 at 2, 7.
25
     The Court notes however this declaration is dated February 22, 2019. Id. Defendant’s
26
     Opposition was not served until March 18, 2019 and was not filed with the Court until
27   March 21, 2019. Indeed, Defendant served a Motion for an Extension of Time to file his
     Opposition on February 22, 2019—the same day Defendant allegedly signed this last page
28
     of his completed Opposition before it was copied and sent out. See ECF Nos. 59, 67 at 2.
                                                   9
                                                                                    15cv2300-AJB-LL
1          Even if the Court could properly consider Plaintiff’s unsworn statements, Plaintiff’s
2    allegations are insufficient to raise a genuine issue of material fact precluding summary
3    judgment. Viewing the facts in the light most favorable to Plaintiff, Plaintiff appears to
4    allege he was intimidated or threatened into not making use of the grievance process. See
5    ECF No. 61 at 16-17. Specifically, Plaintiff alleges:
6
                  Here, Olson was told by me on the interview of 6-9-2014 about
7                 me filing grievance of retaliation. He responded by saying that if
8                 I filed I would not get a response [and] that he will make sure
                  that any grievance I filed be deny. I still filed or I’ll rather say I
9                 send such grievance but I didn’t got a response. But I did got
10                “punch” by a[n] inmate due to filing such claim. Ever since then
                  I stop filing. I knew it had come from Olson because he told me
11                that if I didn’t want to get transferred, be put in the hole, or get
12                hurt, it was better for me not to file.

13   Id. at 16 (emphasis added).
14         Such conclusory statements however do not provide a reasonable basis from which
15   the Court can conclude Defendant engaged in conduct which actually deterred Plaintiff
16   from submitting a grievance. In fact, the record—which shows that Plaintiff submitted
17   multiple grievances from 2014 to 2016—suggests the opposite:
18
                 Grievance No. 14-1630 (submitted April 28, 2014) [ECF No. 61 at 56];
19
                 Grievance No. 14-1636 (submitted April 28, 2014) [ECF No. 61 at 95];
20
                 Grievance No. 14-1637 (submitted April 28, 2014) [ECF No. 61 at 106];
21
                 Grievance No. 14-2407 (submitted June 24, 2014) [ECF No. 61 at 92-93];
22
                 Grievance No. 14-2408 (submitted June 24, 2014) (ECF No. 61 at 52-53];
23
                 Grievance No. 14-2623 (submitted July 15, 2014) [ECF No. 61 at 49-50];
24
                 Grievance No. 14-2625 (submitted July 15, 2014) [ECF No. 61 at 89-90];
25
26
27
     Under these circumstances, the Court cannot determine with any certainty that Exhibit C
28
     is actually what Plaintiff claims it to be.
                                                   10
                                                                                    15cv2300-AJB-LL
1                Grievance No. 15-5389 (submitted September 15, 2015) [ECF No. 61 at 87];
2                Grievance No. 16-0622 (submitted December 30, 2015) [ECF No. 61 at 47];
3                Grievance No. 15-3931 (submitted October 28, 2015) [ECF No. 61 at 84-85];
4                Grievance No. 16-0161 (submitted February 3, 2016) [ECF No. 61 at 103-
5                 104];
6                Grievance No. 16-00995 (submitted February 3, 2016) [ECF No. 61 at 77-
7                 78];
8                Grievance No. 16-01031 (submitted March 3, 2016) [ECF No. 61 at 42-43];
9                Grievance No. 16-01201 (submitted March 16, 2016) [ECF No. 61 at 99];
10               Grievance No. 16-1480 (submitted March 20, 2016) [ECF No. 61 at 60-61].
11
           The multiple occasions in which Plaintiff made use of the grievance process
12
     undermines any rational conclusion that Plaintiff was deterred from properly submitting
13
     and pursuing a specific grievance.
14
           Alternatively, Plaintiff alleges that he did submit a retaliation grievance, but that
15
     Defendant misled him into not exhausting it. Specifically, Plaintiff alleges:
16
17                Here, before Olson threaten me about transferring, etc., he
                  mislead me by stating that my retaliation can be consider
18                exhausted once I take any of the 602’s we were disputing then
19                (B-14-1338). This cause for me to not keep on sending the
                  retaliation 602 after I got punch and he never answer my 602.
20
21   ECF No. 61 at 16 (emphasis added). Again, these allegations are contradicted by the record.
22   There is no evidence (beyond Plaintiff’s unsworn statements) that Plaintiff ever filed a
23   grievance relating to his retaliation claim or any evidence prison officials misled Plaintiff
24   into not properly pursuing and then exhausting one.2
25
26   2
       The Court notes Plaintiff attached as Exhibit E to his Opposition what appears to be an
27   unsubmitted retaliation grievance. Exhibit E however is not referenced or cited anywhere
     in Plaintiff’s Opposition. It is therefore not clear to the Court what Plaintiff is claiming
28
     Exhibit E to be.
                                                  11
                                                                                 15cv2300-AJB-LL
1           In sum, Plaintiff has failed to meet his burden to show administrative remedies were
2    effectively unavailable to him with respect to his claims. See Green v. Dir./Sec'y, Cal. Dep't
3    of Corr. & Rehab., 2016 U.S. Dist. LEXIS 86187, at *35 (S.D. Cal. June 10, 2016) (“To
4    avoid summary judgment, Plaintiff cannot rest solely on conclusory allegations.”) adopted
5    by Green v. Dir./Secretary, Cal. Dep't of Corr. & Rehab., 2016 U.S. Dist. LEXIS 86179,
6    at *1 (S.D. Cal. June 29, 2016). See also Nanez v. Daniels, 2019 U.S. Dist. LEXIS 28660,
7    at *13-14 (W.D. Wash. Jan. 28, 2019) (unsworn, conclusory allegations insufficient to raise
8    genuine issue of material fact that plaintiff was prevented from exercising his
9    administrative remedies where defendants presented evidence Plaintiff had filed numerous
10   grievances and lawsuits); Chacon v. Casas, 2019 U.S. Dist. LEXIS 37089, at *39-40 (C.D.
11   Cal. Jan. 2, 2019) (conclusory statements “provide no reasonable basis from which to
12   conclude [Defendant] engaged in conduct on any identifiable occasion which plaintiff
13   subjectively perceived as a threat not to use the Grievance Process, and which actually
14   deterred plaintiff from submitting a particular grievance or appeal[.]”); Toliver v. Benov,
15   2010 U.S. Dist. LEXIS 126645, at *12 (C.D. Cal. Sep. 29, 2010) (finding plaintiff’s
16   conclusory assertions were insufficient to show that defendants or other staff “frustrated
17   his ability to grieve.”).
18          For these reasons, the Court RECOMMENDS Defendant’s Motion for Summary
19   Judgment be GRANTED and Plaintiff’s First Amended Complaint be dismissed without
20   prejudice. See Wyatt v. Terhune, 315 F.3d 1108, 1120 (9th Cir. 2003) overruled on other
21   grounds by Albino, 747 F.3d at 1162 (“If the district court concludes that the prisoner has
22   not exhausted nonjudicial remedies, the proper remedy is dismissal of the claim without
23   prejudice.”). Because the Court recommends Defendant’s Motion for Summary Judgment
24   be granted based on Plaintiff’s failure to exhaust his administrative remedies, it does not
25   reach the other grounds raised in Defendant’s Motion.
26                                         CONCLUSION
27          For the foregoing reasons, IT IS HEREBY RECOMMENDED that the District
28   Court issue an order: (1) approving and adopting this Report and Recommendation, (2)
                                                  12
                                                                                 15cv2300-AJB-LL
1    granting Defendant’s Motion for Summary Judgment; and (3) dismissing Plaintiff’s First
2    Amended Complaint without prejudice.
3          IT IS HEREBY ORDERED that any written objections to this Report must be filed
4    with the Court and served on all parties no later than July 12, 2019. The document should
5    be captioned “Objections to Report and Recommendation.”
6          IT IS FURTHER ORDERED that any reply to the objections shall be filed with
7    this Court and served on all parties no later than July 26, 2019. The parties are advised
8    that failure to file objections within the specified time may waive the right to raise those
9    objections on appeal of the Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9th
10   Cir. 1998).
11         IT IS SO ORDERED.
12
13   Dated: June 12, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 13
                                                                                15cv2300-AJB-LL
